DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23-35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 allows for the possibility of multiple housings by reciting “at least one disposable housing”. The disclosure fails to provide support for more than one housing.
Claim 34 recites the prevention of extended use or reuse of the sensor after expiration by at least partially rendering the sensor inoperative. The original disclosure fails to provide support for such a feature. While there is discussion of shutting down the receiver ([0461] of printed publication) after sensor expiration during removal of the electronics unit or physically destroying the sensor when an electronics unit is removed ([0459]), that is not equivalent to prevention of further use/reuse by rending the sensor inoperative after expiration as it requires the removal of the electronics unit. While the paragraph technically also states that it can be destroyed after a predetermined time period has expired it’s stated in the alternative and does not provide any actual support for how that can be done (e.g. via a mechanism within the sensor to render it inoperative after its expiration).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites that extended use or reuse of the sensor is prevented at least in part by “at least partially preventing use” of the sensor after expiration of the sensor duration. It is unclear what is meant by “partially preventing use”, and whether such a partial prevention can be considered actually preventing use or reuse if it can still be partially re-used.
Claim 34 recites the prevention of extended use or reuse of the sensor after expiration by “at least partially rendering the sensor inoperative”. It is unclear what is meant by “partially rendering” the sensor inoperative, and whether such a partial state can be considered actually preventing use or reuse if it can still be partially operative.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23-25, and 31-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister (US 2006/0016700) in view of Shah et al. (US 2007/0073129) and Mitchnick (US 2006/0084848).
Brister teaches a medical device (Abstract) comprising: a disposable sensor system configured to be used for a predetermined sensor duration ([0378] - a predetermined life span inherently implies that the system is disposable after expiration of said predetermined life span), the disposable sensor system comprising: a disposable transcutaneous analyte sensor configured to measure an analyte concentration in a body of a host ([0020]), the disposable transcutaneous analyte sensor comprising an in vivo portion (42) configured to be inserted into the body of the host and an ex vivo portion (40) configured to remain outside of the body of the host after insertion of the disposable transcutaneous analyte sensor into the body of the host; and at least one disposable housing (314) configured to be disposed outside the body of the host ([0213]), wherein the at least one disposable housing is configured to at least partially house; the ex vivo portion of the disposable transcutaneous analyte sensor ([0020]); a circuit board ([0101]); a processor configured to process sensor data, wherein the sensor data is associated with the analyte concentration, wherein the processor is coupled to the circuit board ([0101]); and a disposable battery configured to provide power to at least one of the disposable transcutaneous analyte sensor or the processor during the predetermined sensor duration ([0260]), wherein the disposable battery is coupled to the circuit board ([0260]), and wherein the disposable sensor system is configured for single-use by preventing extended use or reuse of the disposable transcutaneous analyte sensor after expiration of the predetermined sensor duration ([0378]).
Brister does not teach that the electronics unit comprises a flexible circuit board. Shah teaches an in vivo sensor system in which the electronics unit comprises a flexible circuit ([0045-0046]. Shah notes that such an invention allows for a convenient and comfortable transcutaneous positioning of sensor electrodes to obtain analyte readings ([0002]). And while Shah does not specifically teach that the circuit board is a printed circuit board, Mitchnik teaches devices for sensors for monitoring which incorporate integrated circuits and other components on flexible printed circuit boards ([0048]). As such, it would have been obvious to modify Brister with Shah and Mitchnik to utilize a flexible printed circuit board to allow for increased user comfort.
As to claim 23, Brister teaches the circuit board is operatively connected to the transcutaneous analyte sensor (Fig. 12C).
As to claim 24, Brister teaches an antenna configured to radiate or receive a radio frequency transmission (152).
As to claim 25, Brister teaches the housing further includes an adhesive layer (8).
As to claims 31-34, Brister teaches the various ways of preventing extended use/reuse of the sensor. It is noted that Brister contains the same exact disclosure for the enforcement of sensor expiration (see [0457-0463] of the printed publication) versus ([0378-0384] of that of Brister). 
As to claim 35, while Brister includes figures that are identical to those in the instant application, Brister does not specifically teach dimensions, and does not teach that the sensor system has a height between .15 - .2 inches. Shah teaches that the entire flexible mounting base (10) has a flat shape and that the entire mounting base with the flexible sensor is approximately .06 inches to .1 inches thick. It would have been a matter of routine optimization to utilize a device that is ultimately within the dimensions recited by the claims, and as such, it would have been obvious to further modify the above combination with Shah.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US 2006/0016700) in view of Shah et al. (US 2007/0073129) and Mitchnick (US 2006/0084848), and further in view of Kermani et al. (US 2006/0224056).
As to claim 26, the above combination does not necessarily teach that the flexible PCB is disposed on the adhesive layer. However, Kermani teaches a device incorporating sensors for monitoring the user’s body in which a printed circuit board is attached to an adhesive sheet ([0031]). As such, it would have been obvious to modify the above combination with Kermani as an obvious substitution via rearranging of parts that yields the same, and thus predictable, results.

Claims 27 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US 2006/0016700) in view of Shah et al. (US 2007/0073129) and Mitchnick (US 2006/0084848), and further in view of Abreu (US 2002/0049389)
As to claim 27, the above combination does not teach a flexible battery. However, Abreu teaches a sensing device for continuously measuring glucose ([0113]) in which a flexible battery is used to allow for better conformation with body anatomy ([0219]). It would have been obvious to further modify the above combination with Abreu to utilize as much flexible components as possible, to increase patient comfort.
As to claim 30, while Brister does not directly note the aspect ratio of its battery, the battery is contained within the electronics unit 16, which appears to have an aspect ratio of “at least about 10:1”. As the battery must be fully contained within the confines of this housing, it would have been obvious to have a battery with the recited aspect ratio.

Claims 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US 2006/0016700) in view of Shah et al. (US 2007/0073129) and Mitchnick (US 2006/0084848), and further in view of Abreu (US 2002/0049389) and Nishijima et al. (US 2004/0043288).
As to claims 28 and 29, the above combination fails to teach that the battery is laminated or disposed in the adhesive layer. Nishijima teaches the laminating of a battery to be sealed within an adhesive layer ([0005]). As such, it would have been obvious to modify the above combination with Nishijima as an obvious substitution via rearranging of parts that yields the same, and thus predictable, results. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        7/31/22